IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-85,867-01


                  EX PARTE WILLIAM STEPHEN CARPENTER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 14-03-03494-CR(1) IN THE 435TH DISTRICT COURT
                            FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault/family

violence and sentenced to ten years’ imprisonment.

        Applicant contends that he was denied the right to appeal because a notice of appeal was not

timely filed.

        The trial court has determined that Applicant was denied his right to appeal through no fault

of his own. We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the
                                                                                                       2

judgment of conviction in Cause No. 14-03-03494-CR(1) from the 435th District Court of

Montgomery County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. Within

ten days of the issuance of this opinion, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 2, 2016
Do not publish